     Case 2:21-cv-00444-APG-DJA Document 1-2 Filed 03/17/21 Page 1 of 6
                                                                            Electronically Filed
                                                                            5/27/2020 2:17 PM
                                                                            Steven D. Grierson
                                                                            CLERK OF THE COURT

   COM
 1 WALEED ZAMAN, ESQ.
   Nevada State Bar No. 13993
 2 MICHAEL G. TRIPPIEDI, ESQ.
   Nevada State Bar No. 13973                               CASE NO: A-20-815579-C
 3 ZAMAN & TRIPPIEDI, PLLC
   2880 S. Jones Blvd., Suite 3                                       Department 1
 4 Las Vegas, NV 89146
   Ph: 702-359-0157
 5 F: (702) 920-8837
   Attorneys for Plaintiff, Michael Tatum
 6
                               EIGHTH JUDICIAL DISTRICT COURT
 7
                                     CLARK COUNTY, NEVADA
 8
                                             ***
 9 MICHAEL TATUM, an individual;
                                                  Case No:
10                 Plaintiff,
                                                  Dept. No:
11 vs.

12   KEOLIS TRANSIT AMERICA, INC, a                         PLAINTIFF’S COMPLAINT AND
                                                            DEMAND FOR JURY TRIAL
13   corporation; DOE INDIVIDUALS I-X; ROE
     CORPORATIONS I-X,                                      (Arbitration Exemption Claimed: Value in
14                 Defendant.                               Excess of $50,000.00)

15

16         COMES NOW, Plaintiff, MICHAEL TATUM, an individual, by and through his counsel of
17 record, MICHAEL TRIPPIEDI and WALEED ZAMAN, of ZAMAN & TRIPPIEDI, for a cause of

18 action against Defendants, and each of them, for damages and injuries sustained on or about May
19 27, 2018, and alleges on information and belief, and avers as follows:

20                               PARTIES, JURISDICTION, AND VENUE
21     1. That Plaintiff, MICHAEL TATUM, is and was at all times mentioned herein, a resident of
22 Erie County, New York, vacationing in Clark County, Nevada.

23     2. That upon information and belief, Defendant, KEOLIS TRANSIT AMERICA INC,
24 (hereinafter, “Defendant Keolis”) is and was at all times relevant, a corporation doing business in

25 Clark County, Nevada.

26     3. That the incident upon which this complaint is based occurred in Las Vegas, Clark County,
27 Nevada.

28
                                                  –1–
                                      PLA INTI F F’ S CO MPL A INT

                                   Case Number: A-20-815579-C
     Case 2:21-cv-00444-APG-DJA Document 1-2 Filed 03/17/21 Page 2 of 6




 1         4. That the facts and evidence of this Complaint arise and can be found within Clark County,

 2 Nevada. The District Courts of Nevada have subject matter jurisdiction over this matter because this

 3 action concerns issues of Nevada law. The District Court of Clark County has subject matter

 4 jurisdiction of this action because it took place in Clark County, Nevada.

 5         5. That Defendants DOE INDIVIDUALS I-X, and ROE CORPORATIONS I-X, whether

 6 individual, corporate, associates or otherwise, are fictitious names of Defendants whose true names

 7 and capacities, at this time, are unknown to Plaintiff. Plaintiff is informed and believes and alleges

 8 that at all relevant times, DOE INDIVIDUALS I-X were an agent, servant, and/or employee of

 9 Defendants, and in doing things hereinafter mentioned was acting within the scope of his/her

10 authority as such an agent, servant, and/or employee, and with the permission and consent of his

11 Defendants; and that each of said fictitiously named Defendants, whether an agent, corporation,

12 association, or otherwise, is in some way liable or responsible to the Plaintiff on the facts alleged

13 herein, and proximately caused injures and damages to Plaintiff. At such time as Defendants’ true

14 names become known to Plaintiff, Plaintiff will ask leave of this Court to amend this Complaint to

15 insert said true names and capacities.

16         6. That the damages complained of are in an amount sufficient to invoke the jurisdiction of this

17 Court, though not yet fully ascertained, said damages complained of are in excess of Fifteen

18 Thousand Dollars ($15,000.00).
19                                       GENERAL ALLEGATIONS

20         7. On or about May 27, 2018, Plaintiff, MICHAEL TATUM, was a passenger on a bus owned

21 and operated by Defendant Keolis (the “Subject Bus”).

22         8. At that place and time, the Subject Bus came to an abrupt and untimely stop, causing

23 Plaintiff’s momentum to shift forward rapidly down a flight of steps on the Subject Bus.

24         9. Due to the sudden and abrupt stop of the Subject Bus, Plaintiff fell down the flight of stairs,

25 hitting his head and landing on his left ankle, left knee, ribs, and right shoulder.

26         10. Due to the fall, Plaintiff was transported via ambulance to Valley Hospital Medical Center.
27 / / /

28 / / /
                                                      –2–
                                          PLA INTI F F’ S CO MPL A INT
     Case 2:21-cv-00444-APG-DJA Document 1-2 Filed 03/17/21 Page 3 of 6




 1                                     FIRST CAUSE OF ACTION

 2                                               (Negligence)

 3     11. Plaintiff incorporates, by reference, each of the allegations set forth in the preceding

 4 paragraphs as if fully set forth herein.

 5     12. That at said time and place, Defendant Keolis owed a duty to all motorists to maintain and

 6 operate the Subject Bus in a safe and lawful manner, of which the said Defendant breached said

 7 duties, proximately causing injuries and damages to the Plaintiff.

 8     13. Further, that at said time and place, Defendants’ employee and/or agent owed a duty to all

 9 motorists to maintain and operate the Subject Bus in accordance with Nevada law, including, but

10 not limited to: NRS §484B.207, NRS § 484B.250, NRS § 484B.253, and NRS § 484B.400.

11     14. That Plaintiff is the type of persons intended to be protected by said statute(s), and the

12 injuries he suffered were the type to be protected against.

13     15. That the Defendant’s Subject Bus abruptly slammed on the brakes, causing Plaintiff to fall,

14 resulting in injuries and damages to Plaintiff for which he seeks relief therefrom.

15     16. That the above-described incident was directly and proximately the result of the Defendant’s

16 negligent operation of the motor vehicle in which they were driving.

17     17. That the Defendant negligently operated the motor vehicle, failing to:

18     a. Exercise due care required by law;
19     b. Yield to ongoing traffic conditions;

20     c. Take proper precautions to reasonably safeguard against injury of others; and

21     d. Otherwise exercise due care with respect to the matters alleged in this Complaint.

22     18. That Defendant owed Plaintiff a duty of reasonable and ordinary care in driving his motor

23 vehicle on the public thoroughfares.

24     19. That the Defendant had a duty to obey all reasonable traffic and safety rules while driving

25 the motor vehicle on the public thoroughfares.

26     20. Defendant’s acts or omissions aforementioned constitute a breach of his duty of reasonable
27 care.

28
                                                    –3–
                                        PLA INTI F F’ S CO MPL A INT
     Case 2:21-cv-00444-APG-DJA Document 1-2 Filed 03/17/21 Page 4 of 6




 1         21. As a direct and proximate result of the aforementioned, Plaintiff sustained injuries to his

 2 ankle, knee, ribs, shoulder and head, and systems all or some of which conditions may be permanent

 3 or disabling in nature, all to his general damage in a sum in excess of fifteen thousand dollars

 4 ($15,000.00).

 5         22. As a direct and proximate result of Defendant’s negligence as set forth above, Plaintiff has

 6 suffered injuries, both physical and mental in nature, together with economic losses were required

 7 to retain an attorney to pursue this action against Defendant.

 8         23. Plaintiff has been required to retain the ZAMAN & TRIPPIEDI, PLLC to prosecute this

 9 action, and is entitled to recover Plaintiffs’ attorney’s fees, case costs and prejudgment interest.

10                                       SECOND CAUSE OF ACTION

11                                           (Negligent Entrustment)

12         24. Plaintiff repeats and realleges the allegations above, as though fully set forth herein.

13         25. That Defendant Keolis willingly entrusted its vehicle to the driver of Subject Bus.

14         26. That Defendant Keolis either knew or should have known that such entrustment to the driver

15 of Subject Bus was negligent.

16         27. That the driver of Subject Bus then operated Defendant Keolis’ vehicle and caused this

17 incident.

18         28. As a direct and proximate result of the aforementioned, Plaintiff sustained injuries to his
19 ankle, knee, ribs, shoulder and head, and systems all or some of which conditions may be permanent

20 or disabling in nature, all to his general damage in a sum in excess of fifteen thousand dollars

21 ($15,000.00).

22         29. As a direct and proximate result of Defendant’s negligence as set forth above, Plaintiff has

23 suffered injuries, both physical and mental in nature, together with economic losses were required

24 to retain an attorney to pursue this action against Defendant.

25         30. Plaintiff has been required to retain the ZAMAN & TRIPPIEDI, PLLC to prosecute this

26 action, and is entitled to recover Plaintiffs’ attorney’s fees, case costs and prejudgment interest.
27 / / /

28 / / /
                                                       –4–
                                           PLA INTI F F’ S CO MPL A INT
     Case 2:21-cv-00444-APG-DJA Document 1-2 Filed 03/17/21 Page 5 of 6




 1                                    THIRD CLAIM FOR RELIEF

 2                                         (Respondeat Superior)

 3      31. Plaintiff repeats and realleges the allegations above, as though fully set forth herein.

 4      32. That at all times relevant hereto, the driver of Subject Bus was an agent, servant and

 5 employee of Defendant Keolis and at all times mentioned herein, was acting within the course and

 6 scope of said employment and agency, and was acting with the knowledge, permission, and consent

 7 of Defendant Keolis.

 8      33. That Defendant Keolis is vicariously liable and/or jointly severally liable for the negligence

 9 of the driver of Subject Bus, under the doctrine of respondeat superior, which directly and

10 proximately resulted in Plaintiff’s damages.

11      34. As a direct and proximate result of the aforementioned, Plaintiff sustained injuries to his

12 ankle, knee, ribs, shoulder and head, and systems all or some of which conditions may be permanent

13 or disabling in nature, all to his general damage in a sum in excess of fifteen thousand dollars

14 ($15,000.00).

15      35. As a direct and proximate result of Defendant’s negligence as set forth above, Plaintiff has

16 suffered injuries, both physical and mental in nature, together with economic losses were required

17 to retain an attorney to pursue this action against Defendant.

18      36. Plaintiff has been required to retain the ZAMAN & TRIPPIEDI, PLLC to prosecute this
19 action, and is entitled to recover Plaintiffs’ attorney’s fees, case costs and prejudgment interest.

20                                   FOURTH CAUSE OF ACTION

21                            (Negligent Hiring, Supervision and Retention)

22      37. Plaintiff repeats and realleges the allegations above, as though fully set forth herein.

23      38. At all times mentioned herein, Defendant Keolis had a duty to hire competent persons,

24 properly train them for tasks they would perform, and supervise them in the performance of those

25 tasks.

26      39. Defendant Keolis breached their duty to properly train, supervise, retain and/or supervise its
27 employees.

28
                                                    –5–
                                        PLA INTI F F’ S CO MPL A INT
     Case 2:21-cv-00444-APG-DJA Document 1-2 Filed 03/17/21 Page 6 of 6




 1     40. As a direct and proximate result of the aforementioned, Plaintiff sustained injuries to his

 2 ankle, knee, ribs, shoulder and head, and systems all or some of which conditions may be permanent

 3 or disabling in nature, all to his general damage in a sum in excess of fifteen thousand dollars

 4 ($15,000.00).

 5     41. As a direct and proximate result of Defendant’s negligence as set forth above, Plaintiff has

 6 suffered injuries, both physical and mental in nature, together with economic losses were required

 7 to retain an attorney to pursue this action against Defendant.

 8     42. Plaintiff has been required to retain the ZAMAN & TRIPPIEDI, PLLC to prosecute this

 9 action, and is entitled to recover Plaintiffs’ attorney’s fees, case costs and prejudgment interest.

10                                       PRAYER FOR RELIEF

11         WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

12     1. For a judgment against Defendant;

13     2. For all damages as allowed by law including compensatory, general, and special damages in

14         an amount to be fully determined at trial;

15     3. For reasonable attorney’s fees and costs incurred in this action;

16     4. For pre-judgment and post-judgment interest; and

17     5. For any other and further relief as the court may deem just and proper.

18                                    DEMAND FOR JURY TRIAL
19         Plaintiff, by and through his attorneys of record, ZAMAN & TRIPPIEDI, PLLC., hereby

20 demands a jury trial of all of the issues in the above matter.

21         DATED this 27th day of May, 2020               ZAMAN & TRIPPIEDI

22

23                                                         /s/ Michael Trippiedi
                                                          WALEED ZAMAN, ESQ.
24                                                        Nevada State Bar No. 13993
                                                          MICHAEL G. TRIPPIEDI, ESQ.
25                                                        Nevada State Bar No. 13973
                                                          ZAMAN & TRIPPIEDI, PLLC
26                                                        2880 S. Jones Blvd., Suite 3
                                                          Las Vegas, NV 89146
27                                                        Ph: 702-359-0157
                                                          F: (702) 920-8837
28                                                        Attorneys for Plaintiff, Michael Tatum
                                                    –6–
                                        PLA INTI F F’ S CO MPL A INT
